
	

113 S2215 IS: Eliminating Improper and Abusive IRS Audits Act of 2014
U.S. Senate
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2215
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2014
			Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To protect taxpayers from improper audits by the Internal Revenue Service.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Eliminating Improper and Abusive IRS Audits Act of 2014.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				Sec. 1. Short title; table of contents.
					Sec. 2. Civil damages allowed for reckless or intentional disregard of internal revenue laws.
					Sec. 3. Modifications relating to certain offenses by officers and employees in connection with
			 revenue laws.
					Sec. 4. Modifications relating to civil damages for unauthorized inspection or disclosure of
			 returns and return information.
					Sec. 5. Extension of time for contesting IRS levy.
					Sec. 6. Increase in monetary penalties for certain unauthorized disclosures of information.
					Sec. 7. Ban on raising new issues on appeal.
					Sec. 8. Limitation on enforcement of liens against principal residences.
					Sec. 9. Additional provisions relating to mandatory termination for misconduct.
					Sec. 10. Extension of declaratory judgment procedures to social welfare organizations.
					Sec. 11. Review by the Treasury Inspector General for Tax Administration.
				
			2.Civil damages
			 allowed for reckless or intentional disregard of internal revenue laws
			(a)Increase in
			 amount of damagesSection 7433(b) of the Internal Revenue Code of
			 1986 is amended by striking $1,000,000 ($100,000, in the case of
			 negligence) and inserting $3,000,000 ($300,000, in the case of
			 negligence).
			(b)Extension of
			 time To bring actionSection 7433(d)(3) of the Internal Revenue
			 Code of 1986 is amended by striking 2 years and inserting
			 5 years.
			(c)Effective
			 dateThe amendments made by this section shall apply to actions
			 of employees of the Internal Revenue Service after the date of the
			 enactment of
			 this Act.
			3.Modifications
			 relating to certain offenses by officers and employees in connection with
			 revenue laws
			(a)Increase in
			 penaltySection 7214 of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 $10,000 in subsection (a) and inserting $25,000,
			 and
				(2)by striking
			 $5,000 in subsection (b) and inserting
			 $10,000.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Modifications
			 relating to civil damages for unauthorized inspection or disclosure of
			 returns
			 and return information
			(a)Increase in
			 amount of damagesSubparagraph (A) of section 7431(c)(1) of the
			 Internal Revenue Code of 1986 is amended by striking $1,000 and
			 inserting $10,000.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 inspections and disclosure occurring on and after the date of the
			 enactment of
			 this Act.
			5.Extension of
			 time for contesting IRS levy
			(a)Extension of
			 time for return of property subject to levySubsection (b) of
			 section 6343 of the Internal Revenue Code of 1986 is amended by striking
			 9 months and inserting 3 years.
			(b)Period of
			 limitation on suitsSubsection (c) of section 6532 of the
			 Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1)
			 by striking 9 months” and inserting ‘‘3 years, and
				(2)in paragraph (2)
			 by striking 9-month and inserting 3-year.
				(c)Effective
			 dateThe amendments made by this section shall apply to—
				(1)levies made after
			 the date of the enactment of this Act, and
				(2)levies made on or
			 before such date if the 9-month period has not expired under section
			 6343(b) of
			 the Internal Revenue Code of 1986 (without regard to this section) as of
			 such
			 date.
				6.Increase in
			 monetary penalties for certain unauthorized disclosures of information
			(a)In
			 generalParagraphs (1), (2), (3), and (4) of section 7213(a) of
			 the Internal Revenue Code of 1986 are each amended by striking
			 $5,000 and inserting $10,000.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures made after the date of the enactment of this Act.
			7.Ban on raising
			 new issues on appeal
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new section:
				
					7529.Prohibition
				on Internal Revenue Service raising new issues in an internal
			 appeal
						(a)In
				generalIn reviewing an appeal of any determination initially
				made by the Internal Revenue Service, the Internal Revenue Service
			 Office of
				Appeals may not consider or decide any issue that is not within the
			 scope of
				the initial determination.
						(b)Certain issues
				deemed outside of scope of determinationFor purposes of
				subsection (a), the following matters shall be considered to be not
			 within the
				scope of a determination:
							(1)Any issue that
				was not raised in a notice of deficiency or an examiner's report
			 which is the
				subject of the appeal.
							(2)Any deficiency in
				tax which was not included in the initial determination.
							(3)Any theory or
				justification for a tax deficiency which was not considered in the
			 initial
				determination.
							(c)No inference
				with respect to issues raised by taxpayersNothing in this
				section shall be construed to provide any limitation in addition to
			 any
				limitations in effect on the date of the enactment of this section
			 on the right
				of a taxpayer to raise an issue, theory, or justification on an
			 appeal from a
				determination initially made by the Internal Revenue Service that
			 was not
				within the scope of the initial
				determination.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 77 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 7529. Prohibition on Internal Revenue Service raising new
				issues in an internal
				appeal.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to matters
			 filed or pending with the Internal Revenue Service Office of Appeals on or
			 after the date of the enactment of this Act.
			8.Limitation on
			 enforcement of liens against principal residences
			(a)In
			 generalSection 7403(a) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 In any case and inserting the following:
					
						(1)In
				generalIn any case
						,
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Limitation with
				respect to principal residence
							(A)In
				generalParagraph (1) shall not apply to any property used as the
				principal residence of the taxpayer (within the meaning of section
			 121) unless
				the Secretary of the Treasury makes a written determination that—
								(i)all other
				property of the taxpayer, if sold, is insufficient to pay the tax
			 or discharge
				the liability, and
								(ii)such action will
				not create an economic hardship for the taxpayer.
								(B)DelegationFor
				purposes of this paragraph, the Secretary of the Treasury may not
			 delegate any
				responsibilities under subparagraph (A) to any person other than—
								(i)the Commissioner
				of Internal Revenue, or
								(ii)a district
				director or assistant district director of the Internal Revenue
				Service.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply to actions
			 filed after the date of the enactment of this Act.
			9.Additional
			 provisions relating to mandatory termination for misconduct
			(a)Termination of
			 unemployment for inappropriate review of tax-Exempt statusSection 1203(b) of the Internal Revenue
			 Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note) is
			 amended
			 by striking and at the end of paragraph (9), by striking the
			 period at the end of paragraph (10) and inserting ; and, and by
			 adding at the end the following new paragraph:
				
					(11)in the case of
				any review of an application for tax-exempt status by an
			 organization described
				in section 501(c) of the Internal Revenue Code of 1986, developing
			 or using any
				methodology that applies disproportionate scrutiny to any applicant
			 based on
				the ideology expressed in the name or purpose of the
				organization.
					.
			(b)Mandatory
			 unpaid administrative leave for misconductParagraph (1) of Section 1203(c) of the
			 Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C.
			 7804
			 note) is amended by adding at the end the following new sentence:
			 Notwithstanding the preceding sentence, if the Commissioner of Internal
			 Revenue takes a personnel action other than termination for an act or
			 omission
			 described in subsection (b), the Commissioner shall place the employee on
			 unpaid administrative leave for a period of not less than 30
			 days..
			(c)Limitation on
			 alternative punishmentParagraph (1) of section 1203(c) of the
			 Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C.
			 7804
			 note) is amended by striking The Commissioner and inserting
			 Except in the case of an act or omission described in subsection
			 (b)(3)(A), the Commissioner.
			10.Extension of
			 declaratory judgment procedures to social welfare organizations
			(a)In
			 generalSection 7428(a)(1) of the Internal Revenue Code of 1986
			 is amended by striking or at the end of subparagraph (C) and by
			 adding at the end the following new subparagraph:
				
					(E)with respect to
				the initial classification or continuing classification of an
			 organization
				described in section 501(c)(4) which is exempt from tax under
			 section 501(a),
				or
					.
			(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to pleading filed after the date of the enactment of this Act.11.Review by the
			 Treasury Inspector General for Tax Administration(a)ReviewSubsection (k)(1) of section 8D of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subparagraph
			 (C), by striking and at the end;(2)by redesignating
			 subparagraph (D) as subparagraph (E);(3)by inserting
			 after subparagraph (C) the following new subparagraph:(D)shall—(i)review any
				criteria employed by the Internal Revenue Service to select tax
			 returns
				(including applications for recognition of tax-exempt status) for
			 examination
				or audit, assessment or collection of deficiencies, criminal
			 investigation or
				referral, refunds for amounts paid, or any heightened scrutiny or
			 review in
				order to determine whether the criteria discriminates against
			 taxpayers on the
				basis of race, religion, or political ideology; and(ii)consult with the
				Internal Revenue Service on recommended amendments to such criteria
			 in order to
				eliminate any discrimination identified pursuant to the review
			 described in
				clause (i); and;
				and(4)in subparagraph
			 (E), as so redesignated, by striking and (C) and inserting
			 (C), and (D).(b)Semiannual
			 ReportSubsection (g) of such section is amended by adding at the
			 end the following new paragraph:(3)Any semiannual
				report made by the Treasury Inspector General for Tax
			 Administration that is
				required pursuant to section 5(a) shall include—(A)a statement
				affirming that the Treasury Inspector General for Tax
			 Administration has
				reviewed the criteria described in subsection (k)(1)(D) and
			 consulted with the
				Internal Revenue Service regarding such criteria; and(B)a description and
				explanation of any such criteria that was identified as
			 discriminatory by the
				Treasury Inspector General for Tax
				Administration..
